          Case 4:16-cv-06232-JSW Document 189 Filed 06/12/19 Page 1 of 4



 1   Eric H. Gibbs (SBN 178658)                  Robert T. Eglet (pro hac vice)
     David Stein (SBN 257465)                    Robert M. Adams (pro hac vice)
 2   Aaron Blumenthal (SBN 310605)               Erica D. Entsminger (pro hac vice)
     GIBBS LAW GROUP LLP                         Artemus W. Ham (pro hac vice)
 3
     505 14th Street, Suite 1110                 EGLET PRINCE
 4   Oakland, CA 94612                           400 South Seventh Street, Suite 400
     Telephone: (510) 350-9700                   Las Vegas, NV 89101
 5   Facsimile: (510) 350-9701                   Telephone: (702) 450-5400
     ehg@classlawgroup.com                       Facsimile: (702) 450-5451
 6   ds@classlawgroup.com                        eservice@egletlaw.com
     ab@classlawgroup.com
 7

 8   Andrew N. Friedman (pro hac vice)
     Geoffrey Graber (SBN 211547)
 9   Eric Kafka (pro hac vice)
     COHEN MILSTEIN SELLERS & TOLL PLLC
10   1100 New York Ave. NW, Fifth Floor
11   Washington, DC 20005
     Telephone: (202) 408-4600
12   Facsimile: (202) 408-4699
     afriedman@cohenmilstein.com
13   ggraber@cohenmilstein.com
     ekafka@cohenmilstein.com
14
     Counsel for Plaintiffs and Proposed Class
15
                           UNITED STATES DISTRICT COURT FOR THE
16
                             NORTHERN DISTRICT OF CALIFORNIA
17                                   OAKLAND DIVISION

18   LLE ONE, LLC, et al.,                       Case No.: 4:16-cv-06232-JSW
19                           Plaintiffs,         STIPULATION AND [PROPOSED]
                                                 ORDER TO STAY LITIGATION
20
     v.                                          DEADLINES IN LIGHT OF
21                                               SETTLEMENT
     FACEBOOK, INC.,
22                                               Dept: Courtroom 5, 2nd Floor
                             Defendant.          Judge: Jeffrey S. White
23

24

25

26

27

28

                  STIPULATION AND [PROPOSED] ORDER TO STAY DEADLINES
                                Case No.: 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 189 Filed 06/12/19 Page 2 of 4



 1           The parties, through their undersigned counsel and subject to the Court’s approval, stipulate

 2   as follows:

 3           1.      WHEREAS, this is a proposed class action lawsuit, initiated in October 2016.

 4           2.      WHEREAS, this litigation is currently subject to a case schedule set forth in the

 5   Court’s order dated November 14, 2018, (ECF No. 172).

 6           3.      WHEREAS, that schedule requires, among other things, that Plaintiffs file their

 7   motion for class certification this Friday, June 14, 2019, (id.).

 8           4.      WHEREAS, in April 2019, the parties participated in a mediation with the

 9   Honorable Vaughn R. Walker (Ret.).

10           5.      WHEREAS, over the course of the two months following the mediation, with Judge

11   Walker’s assistance, the parties continued their efforts to settle the litigation.

12           6.      WHEREAS, the parties have now agreed to terms on a classwide settlement that

13   would fully resolve this litigation.

14           7.      WHEREAS, the parties intend to promptly memorialize their settlement in a formal

15   written agreement, which they will then present for Court approval under Federal Rule of Civil

16   Procedure 23(e).

17           8.      WHEREAS, in the interest of sparing judicial resources and ensuring that the parties

18   can devote their attention to finalizing and presenting their settlement to the Court for approval, the

19   parties respectfully request that all current litigation deadlines be stayed.

20           THEREFORE, IT IS HEREBY STIPULATED, subject to the Court’s approval, that:

21           1. All pending litigation deadlines shall be stayed.

22           2. The parties shall work diligently to present their proposed settlement to the Court and

23   shall file a motion for preliminary settlement approval no later than 60 days after the Court

24   approves this stipulation.

25

26

27

28

                                                 1
                   STIPULATION AND [PROPOSED] ORDER TO MODIFY PAGE LIMITS
                                   Case No.: 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 189 Filed 06/12/19 Page 3 of 4



 1          IT IS SO STIPULATED AND AGREED.

 2

 3   DATED: June 12, 2019                         GIBBS LAW GROUP LLP

 4                                                By: /s/ Eric H. Gibbs
 5

 6                                                Attorney for Plaintiffs and the
                                                  Proposed Class
 7

 8

 9

10   DATED: June 12, 2019                         KEKER, VAN NEST & PETERS LLP

11                                                By: /s/ David J. Silbert
12
                                                  Attorney for Defendant Facebook, Inc.
13

14

15                                             ATTESTATION

16          I attest that for all conformed signatures indicated by an “/s/,” the signatory has concurred in

17   the filing of this document.

18

19
     DATED: June 12, 2019                         /s/ Eric H. Gibbs
20

21

22

23

24

25

26

27

28

                                               2
                 STIPULATION AND [PROPOSED] ORDER TO MODIFY PAGE LIMITS
                                 Case No.: 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 189 Filed 06/12/19 Page 4 of 4



 1                                          [PROPOSED] ORDER
 2
            Based on the stipulation of the parties, it is so ordered. All pending litigation deadlines shall
 3   be stayed. The parties shall file their motion for preliminary settlement approval no later than 60 days
 4   from the date of this order.
 5

 6
            IT IS SO ORDERED.
 7

 8   Dated: ___________________
 9                                                 HON. JEFFREY S. WHITE
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
                  STIPULATION AND [PROPOSED] ORDER TO MODIFY PAGE LIMITS
                                  Case No.: 4:16-cv-06232-JSW
